FILED
                              NOT FOR PUBLICATION                           NOV 22 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



DOUGLAS GIEBEL,                                  No. 08-36061

                Plaintiff - Appellant,           D.C. No. 4:08-cv-00032-RKS

  v.
                                                 MEMORANDUM *
MARY KAY BONILLA; et al.,

                Defendants - Appellees.



                     Appeal from the United States District Court
                             for the District of Montana
                     Keith Strong, Magistrate Judge, Presiding **

                           Submitted November 16, 2010 ***

Before:         TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Douglas Giebel appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging constitutional violations arising from a sexual

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **   The parties consented to the jurisdiction of the magistrate judge. See
28 U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument and therefore denies Giebel’s request. See Fed. R. App. P.
34(a)(2).
harassment complaint filed against him after the expiration of his employment as

an adjunct university professor. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo dismissals based on Eleventh Amendment immunity and for failure

to state a claim. Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 973 (9th Cir.

2004). We affirm.

      The district court properly dismissed under the Eleventh Amendment

Giebel’s claims for damages against defendants that are arms of the State of

Montana or who are state officials sued in their official capacities. See Flint v.

Dennison, 488 F.3d 816, 824-25 (9th Cir. 2007).

      The district court properly dismissed Giebel’s due process claim based on

his alleged property interest in employment at the university because he admits that

he was a former employee whose contract had expired. See Bd. of Regents v. Roth,

408 U.S. 564, 578 (1972) (professor hired for one year and not rehired did not have

property interest in continued employment).

      To the extent Giebel’s due process claim was based on his liberty interest in

his reputation, the district court properly dismissed the claim because Giebel

admits that he received notice of the sexual harassment allegations and “an

opportunity to refute the charge.” Id. at 573 & n.12 (“The purpose of such notice

and hearing is to provide the person an opportunity to clear his name.”).


                                           2                                     08-36061
      Giebel has waived claims not argued in his opening brief. See Miller v.

Fairchild Indus., Inc., 797 F.2d 727, 738 (9th Cir. 1986).

      Giebel’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          3                                 08-36061